Date of Grant: [●]




Exhibit 10.18


BUCKEYE PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT GRANT AGREEMENT
THIS PERFORMANCE UNIT GRANT AGREEMENT (this “Agreement”), dated as of [●], is
delivered by Buckeye GP LLC, a Delaware limited liability company (the
“Company”), to [●] (the “Participant”).




RECITALS


A.    The Buckeye Partners, L.P. 2013 Long-Term Incentive Plan (the “Plan”),
provides for the grant of performance units, which are phantom (notional) rights
that represent the right to receive one or more limited partnership units (a
“Unit”), of Buckeye Partners, L.P., a Delaware limited partnership (the
“Partnership”), as determined by the Committee (as defined in the Plan). The
Plan also permits the granting of rights to receive an amount in cash equal to,
and at the same time as, the cash distributions made by the Partnership with
respect to a Unit during the period such performance unit is outstanding
(“DERs”). Employees, non-employee directors, consultants and advisors of the
Company, the Partnership and the Partnership’s Affiliates (as defined in the
Plan) are eligible to participate in the Plan. Each of the Company, the
Partnership and the Partnership’s Affiliates, as applicable, is referred to
herein as the “Employer.”


B.    The Committee has decided to make a performance unit grant, with DERs,
subject to the terms and conditions set forth in this Agreement and the Plan, as
an inducement for the Participant to promote the best interests of the
Partnership. The Participant may receive a copy of the Plan by contacting Todd
J. Russo at (610) 904-4505 or trusso@buckeye.com.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Performance Units. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby confirms the grant to the
Participant of [●] Performance Units (the “Performance Units”) as of the Date of
Grant set forth at the top of the cover page to this Agreement (the “Date of
Grant”). The Performance Units will become vested in accordance with Paragraph 3
below and will be distributed in accordance with Paragraph 4 below. Except as
otherwise provided below, prior to the date the Performance Units are
distributed as Units in accordance with Paragraph 4 below, the Participant will
not be deemed to have any voting rights or cash distribution rights with respect
to any Units





--------------------------------------------------------------------------------




subject to this grant. For purposes of this Agreement, each Performance Unit
shall be equivalent to one Unit.


2.Performance Unit Account. The Company shall establish and maintain a
Performance Unit account, as a bookkeeping account on its records (the
“Performance Unit Account”), for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant pursuant to this Agreement. The Participant shall not have any
interest in any fund or specific assets of the Employer by reason of this grant
or the Performance Unit Account established for the Participant.


3.Vesting.


(a)    Except as otherwise provided in subparagraphs (b), (c), (d), (e), and (f)
below, the Participant will become vested in the Performance Units awarded
pursuant to this Agreement based on the achievement of performance goals over a
three-year Performance Period (as defined in the Plan) as set forth on the
attached Exhibit A (the “Restriction Period”), provided the Participant does not
incur a termination of employment or service with the Employer prior to the end
of the Restriction Period. The amount payable with respect to the Participant’s
Performance Units shall be determined by multiplying each Performance Unit
granted by a payout performance multiplier of between zero percent and two
hundred percent (0%-200%), which shall be determined based upon actual
performance compared to the performance goals as described on Exhibit A.


(b)    Except as otherwise provided in this Agreement, if the Participant
terminates employment or service with the Employer prior to the end of the
Restriction Period, the Performance Units credited to the Participant’s
Performance Unit Account that have not vested as of the date of termination
shall terminate and the corresponding Units shall be forfeited; provided,
however, that if the Participant terminates employment or service with the
Employer on account of death or Disability (as defined in the Plan), all of the
Participant’s unvested Performance Units shall vest and be paid immediately
based on a payout performance multiplier of one hundred percent (100%).


(c)    If the Participant terminates employment or service with the Employer on
account of a termination by the Employer without Cause (as defined in the Plan)
with less than six months left prior to the end of the Restriction Period, the
Performance Units credited to the Participant’s Performance Unit Account that
have not vested will vest on a pro-rated basis, based on the actual performance
results for the Restriction Period, pro-rated for the period the Participant was
employed by the Employer; provided, however, that if the Participant terminates
employment or service with the Employer on account of a termination by the
Employer without Cause with six months or more left prior to the end of the
Restriction Period, the Performance Units credited to the Participant’s
Performance Unit Account that have not vested will vest on a pro-rated basis,
based on a payout multiplier of 100%.




2



--------------------------------------------------------------------------------




(d)    Subject to the Required Notice (as defined below), if the Participant
terminates employment or service with the Employer on account of Retirement (as
defined in the Plan), then the Performance Units credited to the Participant’s
Performance Unit Account that have not vested will vest in full, based on the
actual performance results for the Restriction Period. The vesting of
Performance Units under this subparagraph will be subject to such terms and
conditions as the Committee determines, including the Participant’s agreement to
be bound by restrictive covenant obligations, such as non-competition or
non-solicitation covenants and/or such other restrictions as the Committee
determines. Unless otherwise determined by the Committee, the Participant must
provide the Employer with one (1) year or more of advance written notice if the
Participant intends to terminate employment or service with the Employer on
account of the Participant’s Retirement pursuant to this subparagraph (d) (the
“Required Notice”).


(e)    If a Change in Control (as defined in the Plan) occurs after the Date of
Grant of the Performance Units subject to this Agreement and while the
Participant is employed by, or providing service to the Employer, but prior to
the end of the Restriction Period, and the Participant terminates employment or
service on account of (i) a termination by the Employer without Cause, or (ii) a
resignation for Good Reason (as defined in the Plan), during the Change of
Control Period (as defined in the Plan), the portion of such Performance Units
credited to the Participant’s Performance Unit Account that have not vested
shall vest and be paid based on a payout performance multiplier of one hundred
percent (100%) within the thirty (30) day period following the termination of
employment or service to the Employer.


(f)    Notwithstanding any other provisions set forth in this Agreement or in
the Plan, if the Participant ceases to be employed by, or provide service to,
the Employer on account of a termination by the Employer for Cause, any
Performance Units credited to the Participant’s Performance Unit Account that
have not vested as of such date shall immediately terminate and become null and
void.


4.Distribution. All of the Performance Units credited to the Participant’s
Performance Unit Account that vest pursuant to Paragraph 3 above shall become
converted to Units to be issued under the Plan and shall be distributed as soon
as practicable following the date the Performance Units vest or as set forth in
this Agreement.


5.DERs. A DER shall be paid at the same time and under the same conditions as
the underlying Performance Units are paid. No payments of DERs will be made
prior to the end of the Restriction Period or if the Participant ceases to be
employed by, or provide service to, the Employer prior to the end of the
Restriction Period for any reason other than Retirement, death, Disability or
involuntary termination by the Employer without Cause. The DERs will be paid to
the Participant in cash or Units as determined by the Committee in its sole
discretion as soon as practicable following the Restriction Period.


6.Acknowledgment by Participant. By executing this grant, the Participant hereby
acknowledges that with respect to any right to a distribution and DERs pursuant
to this


3



--------------------------------------------------------------------------------




Agreement, the Participant is and shall be an unsecured creditor of the
Partnership without any preference as against other unsecured general creditors
of the Partnership, and the Participant hereby covenants for himself or herself,
and anyone at any time claiming through or under the Participant, not to claim
any such preference, and hereby disclaims and waives any such preference that
may at any time be at issue, to the fullest extent permitted by applicable law.
The Participant also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.


7.Restrictions on Issuance or Transfer of Units. The obligation of the Company
to deliver Units upon distribution of the Performance Units shall be subject to
the condition that if at any time the Committee shall determine in its
discretion that the listing, registration or qualification of the Units upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of the Units, the Units may
not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. In the event an exemption from
registration under the Securities Act of 1933 (the “Securities Act”) is
available, the Participant, if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws. No
sale or disposition of Units acquired pursuant to this grant by the Participant
shall be made in the absence of an effective registration statement under the
Securities Act with respect to such Units unless an opinion of counsel
satisfactory to the Company that such sale or disposition will not constitute a
violation of the Securities Act or any other applicable securities laws is first
obtained.


8.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. In the event of any contradiction,
distinction or difference between this Agreement and the terms of the Plan, the
terms of the Plan will control. This grant is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of Units,
(iii) changes in capitalization of the Partnership, and (iv) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe this Agreement pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder. By receiving this
grant, the Participant hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan


4



--------------------------------------------------------------------------------




and the Participant’s rights to benefits under this Agreement and the Plan and
agrees that all such determinations and decisions of the Committee shall be
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under this Agreement and the Plan on behalf of the
Participant.


9.Non-Solicitation.  During the Participant’s employment by or provision of
service to the Employer and for a period of one year after the termination of
such employment or service for any reason, the Participant hereby agrees that
the Participant will not, unless acting with the prior written consent of the
Company, directly or indirectly, (a) solicit or divert business from, or attempt
to convert any client, account or customer of the Company, the Partnership, and
the Partnership’s Affiliates (collectively, the “BPL Entities”), nor
(b) directly or indirectly solicit any employee of the BPL Entities or any
person who has been an employee of BPL Entities on or at any time prior to the
date hereof (unless such employee’s employment with a BPL Entity was terminated
by such BPL Entity) for the purpose of soliciting or servicing clients, accounts
or customers of the BPL Entities. Nothing in this Agreement prohibits
Participant from hiring an individual who responds to a job posting made
available to the general public so long as Participant does not solicit or
otherwise initiate such contact during the one year following termination of
Participant’s employment.


10.Confidential Information. The Participant recognizes and acknowledges that,
by reason of the Participant’s relationship to the BPL Entities, the Participant
has had and will continue to have access to confidential information of the BPL
Entities, including, without limitation, information and knowledge pertaining to
products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the entities (“Confidential Information”). The Participant acknowledges that
such Confidential Information is a valuable and unique asset and covenants that,
except as permitted in Paragraph 12, the Participant will not, either during or
after the Participant’s employment with or provision of service to the Employer,
disclose or use any such Confidential Information to any person for any reason
whatsoever without the prior written authorization of the Company; unless such
information is in the public domain through no fault of the Participant or
except as may be required by law.


11.Non-Disparagement. Except as provided in Paragraph 12, the Participant hereby
agrees that, in communications with persons other than the BPL Entities, the
Participant shall not disparage in any way and shall always speak well of the
BPL Entities and their employees, and under no circumstances shall the
Participant, in communications with persons other than the BPL Entities,
criticize or disparage any business practice, policy, statement, valuation or
report that is made, conducted or published by such entities or individuals. 
Notwithstanding the foregoing, this Paragraph 11 shall not be construed to
prohibit or restrain any criticism or other statements made in communications
exclusively between or among the BPL Entities or their respective employees,
agents or representatives to the extent such communications or statements are
made in the ordinary course of business or in the discharge by the Participant
of the Participant’s duties and responsibilities on behalf of the BPL Entities.
The obligations of the Participant under this Paragraph 11 shall continue


5



--------------------------------------------------------------------------------




after the termination of the Participant’s employment with or provision of
service to the Employer. The Participant acknowledges that any violation of this
Paragraph 11 may cause irreparable injury to the BPL Entities for which monetary
damages are inadequate and difficult to compute. Accordingly, this Paragraph 11
may be enforced by specific performance, and prospective breaches of this
Paragraph 11 may be enjoined.


12.Reports to Government Entities.  Nothing in this Agreement restricts or
prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  However, to the
maximum extent permitted by law, the Participant hereby waives the Participant’s
right to receive any individual monetary relief from the BPL Entities resulting
from such claims or conduct, regardless of whether the Participant or another
party has filed them, and in the event the Participant obtains such monetary
relief, the BPL Entities will be entitled to an offset against the Phantom
Units.  This Agreement does not limit the Participant’s right to receive an
award from any Regulator that provides awards for providing information relating
to a potential violation of law.  The Participant does not need the prior
authorization of the Company to engage in conduct protected by this paragraph,
and the Participant does not need to notify the Company that the Participant has
engaged in such conduct.  The Participant is hereby notified that federal law
provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.  Pursuant to the Defend Trade Secrets Act of 2016, the
Participant will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of the trade secrets of any of the BPL
Entities that is made by the Participant (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
and solely for the purpose of reporting or investigating a suspected violation
of law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


13.Assignment and Transfers. No Performance Units or DERs awarded to the
Participant under this Agreement may be transferred, assigned, pledged or
encumbered by the Participant, except (i) by will or by the laws of descent and
distribution or (ii) pursuant to a domestic relations order. Except as set forth
above, any attempt to transfer, assign, pledge or encumber the Performance Units
or DERs by the Participant shall be null, void and without effect. The rights
and protections of the Company hereunder shall extend to any successors or
assigns of Company.


6



--------------------------------------------------------------------------------






14.Taxes/Withholding. The vesting of Performance Units, as well as any amounts
received upon distribution of Performance Units pursuant to Paragraph 4 above,
and the payment of cash or Units for any DERs, is treated as taxable income to
the Participant, subject to withholding, and the Participant shall be solely
responsible for all tax consequences that result from the vesting and
distribution of the Performance Units, as well as any subsequent sale of Units
and the payment of cash with respect to DERs. The Employer is authorized to
withhold from any payment due or transfer made under this grant or from any
compensation or other amount owing to the Participant, the amount (in cash or
Units that would otherwise be issued pursuant to this grant as determined by the
Committee) of any applicable withholding taxes that are due in respect of this
grant, the lapse of restrictions thereon, or any payment or transfer under this
grant and to take such other action as may be necessary in the opinion of the
Employer to satisfy its withholding obligations for the payment of such taxes.
If Units are withheld, the Units withheld may not exceed the minimum applicable
tax withholding amount (except as otherwise determined by the Committee in its
sole discretion).


15.No Rights as Unitholder. The Participant shall not have any rights as a
Unitholder of the Partnership, including the right to any cash distributions
(except as provided in Paragraph 5), or the right to vote, with respect to any
Performance Units.


16.Employment Not Affected. This grant of Performance Units and DERs shall not
confer upon the Participant any right to be retained by, or in the employ or
service of, the Employer and shall not interfere in any way with the right of
the Employer to terminate the Participant’s employment or service at any time.
The right of the Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.


17.Effect on Other Benefits. The value of Units and DERs distributed with
respect to the Performance Units shall not be considered eligible earnings for
purposes of any other plans maintained by the Employer. Neither shall such value
be considered part of the Participant’s compensation for purposes of determining
or calculating other benefits that are based on compensation, such as life
insurance.


18.Amendments. The Company may waive any conditions or rights under and amend
any terms of this Agreement, provided that no change shall materially reduce the
benefit to the Participant without the consent of the Participant, except as
necessary to comply with the requirements of Paragraph 21 below.


19.Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.




7



--------------------------------------------------------------------------------




20.Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the principal office
of the Company, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of the Employer, or to
such other address as the Participant may designate to the Employer in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.


21.Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with an exemption to section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) and the regulations promulgated thereunder. To the
extent that any provision of this Agreement or the Plan would cause a conflict
with the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. This Agreement
may be amended without the consent of the Participant in any respect deemed by
the Committee to be necessary in order to preserve compliance with section 409A
of the Code.


[SIGNATURES APPEAR ON FOLLOWING PAGE]


8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.






BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:
Buckeye Partners, L.P.
By: Buckeye GP LLC, as its general partner
By:_/s/ Todd J. Russo ________________
Todd J. Russo
Senior Vice President, General Counsel and Secretary


Date: ____________________________  
 
 



I hereby accept the Performance Units and DERs described in this Agreement, and
I agree to be bound by the terms of the Plan and this Agreement. I hereby
further agree that all of the decisions and interpretations of the Committee
with respect to this Agreement and the Plan shall be final and binding.




Participant:                     
[●]
                        
Date: _______________________________


9



--------------------------------------------------------------------------------






EXHIBIT A


Performance Goals for All Performance Units


The number of Performance Units that may become vested will be determined based
on the actual performance level achieved with respect to the following
performance measures during the Performance Period (collectively referred to as
the “Performance Goals,” and each individual measure, a “Performance Goal”).


    
January 1, 2018 - December 31, 2020 Performance Period1


Performance
 Measure
Weight
Performance
Level
Performance Goals2
Performance Units Vested as a Percentage of Target
(% of Target)
Adjusted Distributable Cash Flow per LP Unit
1/4th
Threshold
$5.11
50%
Target
$5.47
100%
Stretch
$6.02
200%
Adjusted EBITDA
1/4th
Threshold
$1,177,547,000
50%
Target
$1,308,385,000
100%
Stretch
$1,439,224,000
200%
Adjusted Return on Capital Employed


1/4th
Threshold
9.8%
50%
Target
10.9%
100%
Stretch
12.0%
200%
3-Year Relative Total Shareholder Return (TSR)
1/4th
Threshold
Achieve 25th percentile ranking within the Alerian MLP Index Companies
50%
Target
Achieve 50th percentile ranking within the Alerian MLP Index Companies
100%
Stretch
Achieve 75th percentile ranking within the Alerian MLP Index Companies
200%



10



--------------------------------------------------------------------------------






1 The actual number of Performance Units vested will be based on the actual
performance level achieved or, if actual performance is between performance
levels, vesting will be interpolated on a straight line basis between the two
nearest performance levels for pro-rata achievement of the Performance Goals,
rounded down to the nearest whole number; provided that if the actual
performance level achieved does not meet threshold performance for the
applicable Performance Goal, then no Performance Units will be vested for that
Performance Goal. Each performance measure will be measured independently, so
below-threshold-level performance on one performance measure will have no effect
on a different performance measure. For 3-Year Relative TSR, the number of
Performance Units that will become vested is based on the Company’s percentile
ranking within the energy master limited partnership companies set forth in the
Alerian MLP Index on the first day of the Performance Period (the “Alerian MLP
Index Companies”). 3-Year Relative TSR will be calculated on a point-to-point
basis using the closing prices on the first and last day of the Performance
Period (assuming reinvestment of distributions) for both the Company and the
Alerian MLP Index Companies.


2 The Committee may, at any time, adjust the Performance Goals to take into
account such unanticipated circumstances or significant events as the Committee
determines, including but not limited to, a corporate transaction, such as an
acquisition, divestiture, a merger, consolidation, separation, reorganization or
partial or complete liquidation, or to equitably reflect the occurrence of any
other extraordinary or unusual event in the marketplace, any change in
applicable accounting rules or principles, any change in applicable law,
litigation, any change due to any merger, consolidation, acquisition,
reorganization, distribution, or other changes in the Partnership's corporate
structure or units, or any other change of a similar nature. Such adjustment to
the Performance Goals will be determined by the Committee in its sole discretion
and includes the right to use negative discretion to adjust the Performance
Goals. Except for 3-Year Relative TSR, the achievement of Performance Goals is
determined based on 2020 fiscal year performance.







11

